It is admitted that the land in dispute was at one time the property of William Woody; and the plaintiff insists that said William Woody was seized and possessed of the land at the time of his death; and that the same decended to his children and heirs at law; and that he the plaintiff bought six ninths of the undivided shares of the heirs; and that he now owns the same and he claims to be let into possession with the defendant, who is one of the heirs at law, as tenant in common.
The defendant who is one of the children and heirs at law of the deceased William Woody, claims under and alleged purchase from his father, and shows a deed for the whole land. To this the plaintiff replied that the said deed was a forgery.
There was an issue submitted to the jury, `whether that deed was a forgery?" And the jury found that it was not.
Upon the trial of that issue the plaintiff proved and relied upon a number of circumstances to show that the deed was a forgery, such as, that the grantor remained in possession all his life, that the defendant paid him rent for a portion of it, that he took a deed from him for fifty acres of it, that the defendant took out a grant from the State for it, that he did not pay taxes for it, that he took the insolvent debtor's oath, that he only claimed one ninth of it after his father's death that he purchased the share of one of the other heirs; which circumstances together with others, it would seem, must have made a pretty formidable array against the defendant upon the question of forgery. But still the jury found that the deed was not a forgery. And it would seem that this should have put an end to the plaintiff's case. And so His Honor below held. But the plaintiff's learned and ingenious counsel now insist *Page 399 
that although these circumstances had not the force to induce the jury to find the deed a forgery, yet they should have the force to estop the defendant from claiming title under it. And for this he cites Holmes v.Crowell, 73 N.C. 613; Exum v. Cogdell, 74 N.C. 139, and Bigelow on Estoppel, 438. But before that doctrine can avail the plaintiff, it must appear at least that the defendant concealed his title when he knew that it was calculated to deceive the plaintiff and induce him to buy; and that he was thereby deceived and induced to buy. But here there was no issue involving the question, and no evidence tending to prove it.
There is no error.
PER CURIAM.                              Judgment affirmed.